EXHIBIT 10.1

UNITRIN, INC.

1990 STOCK OPTION PLAN

AS AMENDED AND RESTATED

May 3, 2000

 

1. Purpose.

The purpose of this 1990 Stock Option Plan (the “Plan”) of Unitrin, Inc., a
Delaware corporation (the “Company”), is to secure for the Company and its
shareholders the benefits arising from stock ownership by selected executive and
other key employees of the Company or its subsidiaries and such other persons
(other than Directors who are not employees of the Company) as the Stock Option
Committee, may from time to time determine. The Plan will provide a means
whereby (i) such employees may purchase shares of the Common Stock of the
Company pursuant to options which will qualify as “incentive stock options”
under Section 422A of the Internal Revenue Code of 1986, as amended (the
“Code”), (ii) such employees or other persons (other than Directors who are not
employees of the Company), may purchase shares of Common Stock of the Company
pursuant to “non-incentive” or “non-qualified” stock options and (iii) any of
such persons may receive shares of the Common Stock of the Company, or cash in
lieu thereof, pursuant to stock appreciation rights granted in tandem with such
options.

 

2. Administration.

The Plan shall be administered by a Stock Option Committee (the “Committee”)
appointed by the Board of Directors of the Company consisting of two or more
directors of the Company, all of whom shall be “non-employee directors” (within
the meaning of Rule 16b-3 of the Securities Exchange Act of 1934, as amended),
to whom administration of the Plan has been duly delegated. Any action of the
Committee with respect to administration of the Plan shall be taken by a
majority vote or written consent of its members.

 

1



--------------------------------------------------------------------------------

Subject to the provisions of the Plan, the Committee shall have authority (i) to
construe and interpret the Plan, (ii) to define the terms used herein, (iii) to
prescribe, amend and rescind rules and regulations relating to the Plan, (iv) to
determine the individuals to whom and the time or times at which options shall
be granted, whether such options will be incentive stock options or
non-qualified stock options, whether to include a stock appreciation right with
an option and the terms of such rights, the number of shares to be subject to
each option, the option price, the number of installments, if any, in which each
option may be exercised, and the duration of each option, (v) to approve and
determine the duration of leaves of absence which may be granted to participants
without constituting a termination of their employment for the purposes of the
Plan, and (vi) to make all other determinations necessary or advisable for the
administration of the Plan. All determinations and interpretations made by the
Committee shall be binding and conclusive on all participants in the Plan and
their legal representatives and beneficiaries.

 

3. Shares Subject to the Plan.

Subject to adjustment as provided in paragraph 16 hereof, the shares to be
offered under the Plan shall consist of the Company’s authorized but unissued
Common Stock, and the aggregate amount of such stock which may be issued upon
exercise of all options under the Plan shall not exceed Five Million
(5,000,000) of such shares. If any option granted under the Plan shall expire or
terminate for any reason (other than surrender at the time of exercise of a
related stock appreciation right provided for in paragraph 8 hereof), without
having been exercised in full, the unpurchased shares subject thereto shall
again be available for options to be granted under the Plan.

 

2



--------------------------------------------------------------------------------

Any shares of the Company’s Common Stock that are used (whether actually or
constructively) by an option holder as full or partial payment to the Company of
the purchase price of the shares of Common Stock being acquired through the
exercise of an option granted under the Plan shall be added to the aggregate
number of shares of Common Stock available for issuance under the Plan.

 

4. Eligibility and Participation.

All executive and other key employees of the Company or of any subsidiary
corporation (as defined in Section 425(f) of the Code) and directors of the
Company who are regular employees of the Company, shall be eligible for
selection to participate in the Plan. Other non-employees (excluding Committee
members for the periods specified in paragraph 2 hereof and other directors who
are not regular employees of the Company), may participate in the Plan with
respect to non-qualified stock options, but only selected executive and other
key employees of the Company or a subsidiary may receive incentive stock options
under the Plan. An individual who has been granted an option, may if such
individual is otherwise eligible, be granted an additional option or options if
the Committee shall so determine, subject to the other provisions of the Plan.
No incentive stock option may be granted to any person who, at the time the
incentive stock option is granted, owns shares of the Company’s outstanding
Common Stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company (and of its affiliates if
applicable), unless the exercise price of such option is at least 110 percent
(110%) of the fair market value of the stock subject to the option and such
option by its terms is not exercisable after the expiration of five years from
the date such option is granted.

The aggregate fair market value (determined at the time the option is granted)
of the stock with respect to which incentive stock options (whenever granted and
including the substitute options) are exercisable for the first time by an
optionee during any calendar year (under all incentive stock option plans of the
Company and its subsidiaries) shall not exceed $100,000.

 

3



--------------------------------------------------------------------------------

All options granted under the Plan shall be granted on or before February 15,
2000, except for restorative stock options which may continue to be granted
after February 15, 2000 until the expiration dates of the original options to
which such restorative options relate.

 

5. Duration of Options.

Each option and all rights associated therewith, shall expire on such date as
the Committee may determine, and shall be subject to earlier termination as
provided herein; provided, however, that in the case of incentive stock options,
each incentive stock option and all rights associated therewith shall expire in
any event within ten (10) years of the date on which such incentive stock option
is granted.

 

6. Purchase Price.

The purchase price of the stock covered by each option shall be determined by
the Committee, but in the case of incentive stock options, shall not be less
than one hundred percent (100%) of the fair market value of such stock on the
date the incentive stock option is granted. The purchase price of the shares
upon exercise of an option shall be paid in full at the time of exercise (i) in
cash or by check payable to the order of the Company, (ii) by delivery of shares
of Common Stock of the Company already owned by, and in the possession of the
option holder, or (iii) if authorized by the Committee or if specified in the
option being exercised, by a promissory note made by option holder in favor of
the Company, upon the terms and conditions determined by the Committee and
secured by the shares issuable upon exercise complying with applicable law
(including, without limitation, state corporate and federal margin
requirements), or any combination

 

4



--------------------------------------------------------------------------------

thereof. Shares of Common Stock used to satisfy the exercise price of an option
shall be valued at their fair market value determined (in accordance with
paragraph 9 hereof) as of the close of business on the date of exercise (or if
such date is not a business day, as of the close of the business day immediately
preceding such date).

 

7. Exercise of Option/Grant of Restorative Stock Option.

Each option granted under this Plan shall be exercisable in such installments
during the period prior to its expiration date as the Committee shall determine,
but in no event shall any option be exercisable for at least six months after
grant except in the case of the death or disability of the option holder;
provided that, unless otherwise determined by the Committee, if the option
holder shall not in any given installment period purchase all of the shares
which the option holder is entitled to purchase in such installment period, then
the option holder’s right to purchase any shares not purchased in such
installment period shall continue until the expiration date or sooner
termination of the option holder’s option. No option may be exercised for a
fraction of a share and no partial exercise of any option may be for less than
fifty (50) shares.

Upon the exercise of an option by an option holder by delivering (whether
actually or constructively) previously-acquired shares of Common Stock of the
Company in full or partial payment for the shares received upon such exercise
(as provided in Section 6), the Committee shall grant the option holder a
“restorative stock option” to purchase additional shares of Common Stock of the
Company. A restorative stock option shall also be granted to an option holder
who delivers previously-acquired shares or has shares withheld from an exercise
to the extent permitted in paragraph 10 in connection with the income tax
withholding liability arising from such exercise. The number of shares of Common
Stock subject to a restorative stock option shall be equal to the number of
shares delivered in payment of the purchase price and/or the number of shares

 

5



--------------------------------------------------------------------------------

delivered or withheld in connection with the related tax withholding obligation.
The purchase price of the restorative stock option shall not be less than one
hundred percent (100%) of the fair market value of such Common Stock on the date
other restorative stock option is granted. All other terms of restorative stock
options granted hereunder, including, but not limited to, vesting and
expiration, shall be identical to the terms of the initial option upon which the
restorative stock option is granted.

 

8. Stock Appreciation Rights.

If deemed appropriate by the Committee, any stock option may be coupled with a
stock appreciation right at the time of the grant of the option, or, the
Committee may grant a stock appreciation right to any person at any time after
granting an option to such person prior to the end of the term of such
associated option. Such stock appreciation right shall be subject to such terms
and conditions not inconsistent with the Plan as the Committee shall impose,
provided that:

(1) A stock appreciation right shall be exercisable to the extent, and only to
the extent, the associated option is exercisable and shall be exercisable only
for such period as the Committee may determine (which period may expire prior to
the expiration date of the option);

(2) A stock appreciation right shall entitle the option holder to surrender to
the Company unexercised the option to which it is related, or any portion
thereof, and to receive from the Company in exchange therefor that number of
shares (rounded down to the nearest whole number) having an aggregate value
equal to the excess of the fair market value of one share (determined as
thereinafter provided) over the option price per share specified in such option
multiplied by the number of shares subject to the option, or portion thereof,
which is so surrendered; and

(3) The Committee may elect to settle, or the stock appreciation right may
permit the optionee to elect to receive (subject to approval by the Committee),
any part or

 

6



--------------------------------------------------------------------------------

all of the Company’s obligation arising out of the exercise of a stock
appreciation right by the payment of cash equal to the aggregate fair market
value of that part or all of the shares it would otherwise be obligated to
deliver, provided that in no event shall cash be payable to an officer or
director of the Company upon exercise of a stock appreciation right (i) if the
stock appreciation right was exercised during the first six months of its term;
and (ii) unless the stock appreciation right was exercised during a period of
ten business days beginning with the third business day after the release to the
public of a quarterly or annual summary statement of the Company’s sales and
earnings; or (iii) unless the transaction is otherwise exempt from the operation
of Section 16(b) of the Securities Exchange Act of 1934.

 

9. Fair Market Value of Common Stock.

The fair market value of a share of Common Stock of the Company shall be
determined for purposes of the Plan by reference to the closing price on the New
York Stock Exchange (or other principal stock exchange on which such shares are
then listed) or, if such shares are not then listed on such exchange (or other
principal stock exchange), by reference to the closing price (if a National
Market Issue) or the mean between the bid and asked price (if other
over-the-counter issue) of a share as supplied by the National Association of
Securities Dealers through NASDAQ (or its successor in function), in each case
as reported by The Wall Street Journal, for the date on which the option or
stock appreciation right is granted or exercised, or if such date is not a
business day, for the business day immediately preceding such date (or, if for
any reason no such price is available, in such other manner as the Committee may
deem appropriate to reflect the then fair market value thereof).

 

7



--------------------------------------------------------------------------------

10. Withholding Tax.

Upon (i) the disposition by an employee or other person of shares of Common
Stock acquired pursuant to the exercise of an incentive stock option granted
pursuant to the Plan within two years of the granting of the incentive stock
option or within one year after exercise of the incentive stock option, (ii) the
exercise of “non-incentive” or “non-qualified” options, or (iii) the exercise of
a stock appreciation right, the Company shall have the right to (a) require such
employee or such other person to pay the Company the amount of any taxes which
the Company may be required to withhold with respect to such shares or
(b) deduct from all amounts paid in cash with respect to the exercise of a stock
appreciation right the amount of any taxes which the Company may be required to
withhold with respect to such cash amounts.

Subject to the limitation set forth in the next sentence, any holder of an
option or stock appreciation right hereunder may elect to satisfy all or any
portion of the tax withholding obligations arising from the exercise of such
option or stock appreciation right either by delivering previously-acquired
shares of Common Stock of the Company or by having the Company withhold shares
that would otherwise be issued pursuant to such exercise. With respect to
exercises of options and stock appreciation rights granted on or after May 5,
1999, no holder thereof shall have the right to deliver previously-acquired
shares of Common Stock or to have shares of Common Stock withheld in excess of
the minimum number required to satisfy applicable tax withholding requirements
based on minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes.

 

11. Nontransferability.

An option (and any accompanying stock appreciation right) granted under the Plan
shall, by its terms, be non-transferable by the option holder, either
voluntarily or by operation of law, otherwise than by will or the laws of
descent and distribution, and shall be exercisable during option holder’s
lifetime only by the option holder, regardless of any

 

8



--------------------------------------------------------------------------------

community property interest therein of the spouse of the option holder, or such
spouse’s successors in interest. If the spouse of the option holder shall have
acquired a community property interest in such option (or accompanying stock
appreciation right), the option holder, or the option holder’s permitted
successors in interest, may exercise the option (or accompanying stock
appreciation right) on behalf of the spouse of the option holder or such
spouse’s successors in interest.

 

12. Holding of Stock After Exercise of Option.

At the discretion of the Committee, any option may provide that the option
holder, by accepting such option, represents and agrees, for the option holder
and the option holder’s permitted transferees (by will or the laws of descent
and distribution), that none of the shares purchased upon exercise of the option
or any accompanying stock appreciation right will be acquired with a view to any
sale, transfer or distribution of said shares in violation of the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder, or
any applicable state “blue sky” laws, and the person entitled to exercise the
same shall furnish evidence satisfactory to the Company (including a written and
signed representation) to that effect in form and substance satisfactory to the
Company, including an indemnification of the Company in the event of any
violation of the Securities Act of 1933 or state blue sky law by such person.

 

13. Termination of Employment.

If a holder of an incentive stock option ceases to be employed by the Company or
one of its subsidiaries for any reason other than the option holder’s death or
permanent disability (within the meaning of Section 105(d) (4) of the Code), the
option holder’s incentive stock option (and any accompanying stock appreciation
right) shall be exercisable for a period of three (3) months after the date
option holder ceases to be an employee of the Company or such subsidiary (unless
by its terms it sooner expires) to

 

9



--------------------------------------------------------------------------------

the extent exercisable on the date of such cessation of employment and shall
thereafter expire and be void and of no further force or effect. A leave of
absence approved in writing by the Committee shall not be deemed a termination
of employment for the purposes of this paragraph 13, but no option may be
exercised during any such leave of absence, except during the first three
(3) months thereof. Termination of employment or other relationship with the
Company by the holder of a non-qualified stock option will have the effect
specified in the individual option agreement, as determined by the Committee.

 

14. Death or Permanent Disability of Option Holder.

If the holder of an incentive stock option dies or becomes permanently disabled
while option holder is employed by the Company or one of its subsidiaries,
option holder’s option (and any accompanying stock appreciation right) shall
expire one (1) year after the date of such death or permanent disability unless
by its terms it sooner expires. During such period after death, such option (and
any accompanying stock appreciation right) may, to the extent that it remained
unexercised (but exercisable by the option holder according to such option’s
terms) on the date of such death, be exercised by the person or persons to whom
the option holder’s rights under the option shall pass by option holder’s will
or by the laws of descent and distribution. The death or disability of a holder
of a non-qualified stock option will have the effect specified in the individual
option agreement as determined by the Committee.

 

15. Privileges of Stock Ownership.

No person entitled to exercise any option or stock appreciation right granted
under the Plan shall have any of the rights or privileges of a shareholder of
the Company in respect of any shares of stock issuable upon exercise of such
option or stock appreciation right until certificates representing such shares
shall have been issued and

 

10



--------------------------------------------------------------------------------

delivered. No shares shall be issued and delivered upon the exercise of any
option or accompanying stock appreciation rights unless and until there shall
have been full compliance with all applicable requirements of the Securities Act
of 1933 (whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of any national securities exchange on which
shares of the same class are then listed and any other requirements of law or of
any regulatory bodies having jurisdiction over such issuance and delivery.

 

16. Adjustments.

If the outstanding shares of the Common Stock of the Company are increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities of the Company through reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar transaction, an appropriate and proportionate adjustment shall be made
in the maximum number and kind of shares as to which options may be granted
under this Plan. A corresponding adjustment changing the number or kind of
shares allocated to unexercised options or portions thereof, which shall have
been granted prior to any such change, shall likewise be made. Any such
adjustment in the outstanding options shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the option but
with a corresponding adjustment in the price for each share or other unit of any
security covered by the option. The share limit in paragraph 3 of this Amended
and Restated Plan has been restated in accordance with this paragraph 16 to
reflect the Company’s 2-for-1 stock split effective March 26, 1999.

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon a sale of
substantially all

 

11



--------------------------------------------------------------------------------

the property or more than eighty percent (80%) of the then outstanding stock of
the Company to another corporation, the Plan shall terminate, and all options
and stock appreciation rights theretofore granted hereunder shall terminate;
provided, however, that notwithstanding the foregoing, the Board of Directors
shall provide in writing in connection with such transaction for any or all of
the following alternatives (separately or in combinations): (i) for the options
and any accompanying stock appreciation rights theretofore granted more than six
months before such transaction to become immediately exercisable notwithstanding
the provisions of paragraph 7 hereof, except the last sentence thereof; (ii) for
the assumption by the successor corporation of the options and stock
appreciation rights theretofore granted or the substitution by such corporation
for such options and rights of new options and rights covering the stock of the
successor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; (iii) for the
continuance of the Plan by such successor corporation in which event the Plan
and the options and any accompanying stock appreciation rights theretofore
granted shall continue in the manner and under the terms so provided; or
(iv) for the payment in cash or stock in lieu of and in complete satisfaction of
such options and rights.

Adjustments under this paragraph 16 shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional shares of stock shall be
issued under the Plan on any such adjustment.

At the discretion of the Committee, any option may contain provisions to the
effect that upon the happening of certain events, including a change in control
(as defined by the Committee in the option) of the Company, any outstanding
options and accompanying stock appreciation rights not theretofore exercisable
shall immediately become exercisable in their entirety, notwithstanding any of
the other provisions of the option.

 

12



--------------------------------------------------------------------------------

17. Amendment and Termination of Plan.

The Committee may at any time suspend or terminate the Plan. The Committee may
also at any time amend or revise the terms of the Plan, provided that no such
amendment or revision shall, unless appropriate shareholder approval of such
amendment or revision is obtained, increase the maximum number of shares in the
aggregate which may be sold pursuant to options granted under the Plan, except
as permitted under the provisions of paragraph 16, or change the minimum
purchase price of incentive stock options set forth in paragraph 6, or increase
the maximum term of incentive stock options provided for in paragraph 5, or
permit the granting of options or stock appreciation rights to anyone other than
as provided in paragraph 4.

Notwithstanding the foregoing, no amendment, suspension or termination of the
Plan shall, without specific action of the Committee and the consent of the
option holder, in any way modify, amend, alter or impair any rights or
obligations under any option or accompanying stock appreciation right
theretofore granted under the Plan.

 

13